Mr. Justice Cothran bases his dissent in this case entirely upon the ground that the defendant's motion for a directed verdict in its favor should have been granted, because "the overwhelming preponderance of the evidence shows that the woman Gabella Howard, upon the proof of whose death the plaintiff claims the insurance, was not the Gabriel Howard in whose name the policy was issued; and that the scheme of the plaintiff is a frame up to beat the insurance company." Perhaps my distinguished brother has rightly sized up the case. If he and I had been members of the jury who tried the case, it is very likely that he would have convinced me that his view was correct, and I would have joined with him in finding for the defendant or forcing a mistrial. And, yet, at this distance, I cannot say that the jury, who tried the case, did not render the correct verdict; nor that Judge Whaley, who presided at the trial, did not do right in allowing the jury's verdict to stand. The County Judge and the jurors saw the witnesses and heard their testimony, and that testimony was entirely sufficient, under all of our decisions, to require the Judge to submit the case to the jury. It is altogether probable that the jury came to the conclusion that the poor, ignorant woman, *Page 333 
who is the plaintiff, could not have worked up a great scheme of fraud upon the smart negro insurance agent and smarter negro doctor, who represented the defendant negro insurance company. I expect the jury came to the conclusion that the insurance company and its representatives were overly anxious to get the little insurance business. These companies and their agents and physicians, as it is well known, in many instances impose upon ignorant colored people for the purpose of collecting premiums and later seek to avoid their contracts. About the best way I know to put an end to this imposition is for this Court to stand by the verdicts of juries, when the law will permit us to do so, when the juries have made the companies pay up.
There was plenty of evidence in this case to sustain the verdict of the jury, and that is the only question before this Court.